DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,041,083 (“Tsuchida”) in view of U.S. Patent No. 5,350,358 (“Martin”).
Regarding Claim 1, Tsuchida discloses a catheter arrangement (see Fig. 5) comprising:
A catheter tube (1) with a lumen (see e.g. 2a), wherein the lumen has a proximal end (see at 1a) and a distal end (not shown – i.e. the end which is to be inserted into the patient’s vasculature);
A supply line (see e.g. 3), wherein the supply line has a distal end (see Fig. 4) and a proximal end (not shown – i.e. the end remote from the distal end into which fluids are introduced);
A capsule unit (see 7, 8, 9 – in combination); 
Wherein the distal end of the supply line is connected in a fluid conducting manner to the proximal end of the lumen (see Fig. 4) with a fluid-conducting connection;
Wherein the fluid-conducting connection between the supply line and the lumen is brought about by a fluid-tight joining connection between the distal end of the supply line and the proximal end of the lumen (see Fig. 4 – see Col. 4, Ln. 12-27);
Wherein the capsule unit comprises a conical outer contact portion (see Fig. 5 – i.e. the distal end of the capsule unit) configured to enter an entry point where the catheter tube enters a patient (such a limitation being a functional limitation read upon by the location of the capsule unit on the catheter and the conical taper of the capsule unit which renders it suitable for such a purpose);
Wherein the capsule unit comprises an inner portion (8) melted directly to and around the distal end of the supply line (see Fig. 5) and melted directly to and around the proximal end of the lumen (see Fig. 5) in such a manner that the fluid-tight joining connection between the distal end of the supply line and the proximal end of the lumen is sealed by the capsule unit (see Fig. 5 – Col. 4, Ln. 35-67).
Tsuchida discloses the invention substantially as claimed except that the capsule unit comprises a “one-piece body of unitary construction”. Rather Tsuchida discloses that the capsule unit comprises three components fixed together to create the sealing, capsule unit. However, it is well-known and obvious in the art that constructing, in a single, unitary piece an article which was formerly constructed as a plurality of components to be assembled together as a single unit requires only routine and customary skill and comprises a mere matter of an obvious engineering choice, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
For example, Martin describes a related capsule unit (56 – see also 32) which is used to seal over a joined together catheter tube (38 – see also 34) and supply line (46 – see also 100, 106) wherein the capsule is created by “conventional injection moulding” (Col. 3, Ln. 14-16; Col. 4, Ln. 66 – Col. 5, Ln. 12) – whereby such “injection molding” is determined to comprise the creation of an “inner portion melted directly to and around” a distal end of the supply line and “melted directly to and around the proximal end of the lumen of the catheter tube (see Fig. 3 and Fig. 7) in a manner consistent with the claims and Applicant’s disclosure, particularly to the extent that the claims are directed toward an article of manufacture – i.e. a molten polymer is introduced about the junction and allowed to cool a hardened/solidified state so as to surround and seal the junction to resist separation thereof.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a single-step injection molding technique to create a single-piece unitary construction capsule which surrounds the junction of the invention of Tsuchida with melted plastic resin, as disclosed by Martin , thereby simplifying construction by reducing the number of steps needed to manufacture the device with Martin  describing that “conventional injection molding” techniques are usefully recognized in the prior art for such a purpose. Again, it is reiterated that it is well-known and obvious in the art that constructing, in a single, unitary piece an article which was formerly constructed as a plurality of components to be assembled together as a single unit requires only routine and customary skill and comprises a mere matter of an obvious engineering choice, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding Claim 2, Tsuchida discloses the distal end of the supply line is directly plugged into the proximal end of the lumen (see Fig. 4 – see also Col. 4, Ln.  23-27).
Regarding Claim 3, Tsuchida discloses the distal end of the supply line has an introducing portion (i.e. the length which is received within the lumen) which is integrally formed on an end side of the distal end, and is formed in a complementary manner with respect to a receiving portion (i.e. the flared portion which receives the supply line) which is integrally formed on an end side of the proximal end of the lumen (see Fig. 4).
Regarding Claim 4, Tsuchida discloses the receiving portion is expanded in relation to a flow cross section of the lumen (see Fig. 4).
Regarding Claim 5, Tsuchida discloses the joining connection is welded (Col. 4, Ln.  23-27).
Regarding Claim 9, Tsuchida discloses the invention substantially as claimed except that the catheter is one of central venous catheter, peripherally inserted central catheter, or midline catheter (whereby Tsuchida fails to explicitly disclose the explicit utility of the catheter). Functional language notwithstanding, the prior art (see Martin) describes such multi-lumen catheters (of the same type described by Tsuchida) to be useful for such purposes. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the catheter of Tsuchida to be any of the specifically enumerated catheter construction recited in Claim 9, whereby the prior art establishes that such catheters are known in the arts, whereby only the obvious and expected results of selecting a specific, known catheter species to satisfy the generic, genus recitation recited in Tsuchida.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,041,083 (“Tsuchida”) in view of U.S. Patent No. 5,350,358 (“Martin”) as applied above, and further in view of JPO 4675476 (“Golar”) and U.S. Patent No. 4,411,662 (“Pearson”).
Regarding Claim 6, Tsuchida, in view of Martin , describes that the capsule unit is formed of plastic (see Col. 4, Ln. 53-56, Tsuchida; see also Col. 3, Ln. 14-16; Col. 4, Ln. 66 – Col. 5, Ln. 12, Martin ). In the instant case neither Martin nor Tsuchida explicitly disclose that the capsule unit is manufactured via “low-pressure injection molding” – however Examiner submits that the method by which an article is manufactured is not germane to the patentability of the device itself inasmuch as the manufacturing method does not impart a particular, salient difference. Examiner submits that the modified capsule of Tsuchida (see Martin ) is manufactured from suitable materials and provided with a suitable shape/design such that it COULD be manufactured by a “low-pressure injection molding” process without resulting in any salient structural differences from the finished article described by Tsuchida.
However, should Examiner’s arguments not be found persuasive the following is presented. As noted above, Martin  describes that “conventional” injection molding techniques may be used. Examiner submits that “low-pressure injection molding” merely constitutes one such specific species of the broader genus set forth in Martin. For example, Golar describes that “low pressure injection molding” is  a known technique used in catheters for the construction of hubs/junctions (Par. 25, 33) and Pearson describes utilizing low pressure injection molding for junctions in medical fluid handling devices in order to avoid subjecting the article to undue stress (see Abstract; Col. 7, Ln. 26 – Col. 8, Ln. 17). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sleeve/capsule of Tsuchida of a conventional “low-pressure” injection molding technique, as disclosed by Golar and Pearson, thereby using a known “conventional” species within the genus established by Martin, whereby such low pressure injection molding techniques are known in the art of catheter construction (see Golar) and such techniques are known to beneficially produce less stress upon the article during manufacture (see Pearson), whereby the ordinary artisan would immediately recognize and appreciate that such low pressure techniques would be useful to implement in the Tsuchida catheter construction to avoid causing stress fractures to the junction between lumens thereby disrupting the fluid-tight connection.
Regarding Claim 7, Tsuchida discloses the capsule unit is fixedly connected to the catheter tube and fixedly connected to the supply line (see Fig. 5, Col. 4, Ln. 35-66 – with further consideration as to a single step molding process to provide the capsule unit in place of the multi-part construction) whereby such fixed connection creates a tensile force/strain relied that counteracts a detachment of the fluid-tight joining connection – i.e particularly once cured, the injection molding process will surround and enhance the joint connection as well as prevent strain from being exhibited at the connection – i.e. the distal end of the supply line and the proximal end of the catheter will not be able to flex with respect to one another because the capsule unit seals the joint and thereby limits flexing and relative movement).
Regarding Claim 8, Examiner again notes that the method by which an article is manufactured is not germane to the patentability of the article itself unless the process imparts a particular salient structure difference. In the instant case the phrase “hot melt adhesive” has been interpreted as being formed from a material which can be used as hot melt adhesive – i.e. a thermoplastic material – and of a shape which could be suitably manufactured during a hot-melt adhesive application, whereby an injection molding process (see Martin) is a type of hot-melt adhesive manufacturing.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,041,083 (“Tsuchida”) in view of U.S. Patent No. 5,350,358 (“Martin”) as applied above, and further in view of U.S. Patent No. 7,594,911 (“Powers”).
	Regarding Claim 18, Tsuchida, as modified, discloses the invention substantially as claimed except that the capsule unit comprises a “first fixing portion and a second fixing portion opposite the first fixing portion” configured to fasten the capsule unit to the patient. However, such “fixing portion(s)” are notoriously well-known in the art. For example, Powers discloses a related hub/capsule unit (120) for a catheter, the capsule unit comprising a first fixing portion (see 124, left hand side) and a second fixing portion (see 124, right hand side) opposite the first fixing portion, the first fixing portion and the second fixing portion configured to fasten the capsule unit to the patient and being integrally and unitarily formed with the remainder of the hub/capsule unit. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the capsule unit of the invention of Tsuchida with integrally, unitarily molded first and second fixing portions, as disclosed by Powers, in order to assist in the catheter being secured to a patient in a known and predictable fashion to keep the catheter in place.

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically,  Examiner submits that Applicant’s arguments make no attempt to address the rejection made with Tsuchida as the primary reference, such a rejection deemed to obviate the claimed invention in the manner detailed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/28/2022